                           IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION



Pleasant Food, Inc. dba Sidelines Grill Pleasant              Civil Action No. __________
View, C & G, Inc. dba Sidelines Grill Ashland
City, Plantation Pub, Inc., Annex Road Group,                 CLASS ACTION COMPLAINT
Inc. dba Hillwood Pub, DTAG, Inc. dba Crow's
Nest, JDA Pub, Inc. dba Joe's Place, on behalf                DEMAND FOR JURY TRIAL
themselves and all others similarly situated,
                                                              1. BREACH OF CONTRACT,
                       Plaintiffs,                            2. BREACH OF COVENANT OF GOOD
                                                                 FAITH AND FAIR DEALING,
v.                                                            3. DECLARATORY RELIEF

Erie Insurance Exchange,

                       Defendant.



            Plaintiffs Pleasant Food, Inc. dba Sidelines Grill Pleasant View, C & G, Inc. dba

Sidelines Grill Ashland City, Plantation Pub, Inc., Annex Road Group, Inc. dba Hillwood Pub,

DTAG, Inc. dba Crow's Nest, JDA Pub, Inc. dba Joe's Place, (collectively “Plaintiffs” or “the

Restaurants”) file this Complaint against Erie Insurance Exchange, (“Erie” or “Defendant”), on

behalf of themselves and all others similarly situated, and allege as follows:

I.          INTRODUCTION

            1.     Plaintiffs are six local restaurants and bars in the Nashville area. Several, like

Sidelines Grill, are family owned and host live music. Others, like Hillwood Pub and Plantation

Pub, are more nightlife oriented but also serve “pub style” food popular in local communities.

Indeed, in 2014, Hillwood Pub participated in and won the “Music City Hot Wings Festival.”

            2.     In or around March 2020, Plaintiffs were forced to shut down. This closure was

ordered by the state and local governments who required the Restaurants, their workers, and their




                                      - 1 - 07/01/20 Page 1 of 28 PageID #: 1
       Case 3:20-cv-00570 Document 1 Filed
2001514.2
customers to “shelter in place” and abide by strict “social distancing” guidelines. These

compulsory shutdowns forced the Restaurants to lay off employees and forgo income for several

months while continuing to pay many regular expenses. This caused severe financial losses,

which Plaintiffs were unable to recoup even after they were permitted to re-open with

limitations.

            3.   To protect their business from catastrophic situations like this one, the Restaurants

purchased insurance from Defendant that included coverage for business interruption. The

Restaurants’ policies expressly provide coverage for “Lost Income” and the consequences of

actions by “Civil Authority.” Accordingly, the restaurants reasonably expected that their policies

would help protect their businesses in the event that the government ordered them to stop or

severely restrict operations in connection with a pandemic or any other Covered Cause of Loss.

            4.   Notwithstanding, and contrary to, the coverage provisions in their policies with

Defendant, and the obligations Defendant undertook in exchange for the Restaurants’ insurance

premium payments, when Plaintiffs submitted claims with Defendant for coverage, Defendant

summarily denied the Restaurants’ claims. These denials were part of a premeditated strategy by

Defendant to deny all claims related to the “shelter in place” orders and COVID-19. They were

untethered to the facts of the claims, which Defendant did not adequately investigate, or the

specific coverage provided by the Restaurants’ policies, and were therefore illegal.

            5.   The other members of the proposed Class (defined below) were subject to the

same conduct by Defendant. As a result of Defendant’s conduct alleged herein, the Restaurants

and other Class members suffered damages and, absent appropriate injunctive and declaratory

relief, will continued to be harmed by Defendant’s misconduct.




                                      - 2 - 07/01/20 Page 2 of 28 PageID #: 2
       Case 3:20-cv-00570 Document 1 Filed
2001514.2
II.         PARTIES

            A.    Representative Plaintiffs

            6.    Plaintiff Pleasant Food, Inc. is a Tennessee Corporation that does business as

Sidelines Grill Pleasant View.

            7.    Plaintiff C & G, Inc. is a Tennessee Corporation that does business as Sidelines

Grill Ashland City.

            8.    Plaintiff Plantation Pub, Inc. is a Tennessee Corporation.

            9.    Annex Road Group, Inc. is a Tennessee Corporation that does business as

Hillwood Pub.

            10.   DTAG, Inc. is a Tennessee Corporation that does business as Crow's Nest.

            11.   JDA Pub, Inc. is a Tennessee Corporation that does business as Joe's Place.

            B.    Defendant

            12.   Defendant Erie Insurance Exchange is a Pennsylvania corporation with its

headquarters and principal place of business in Erie, Pennsylvania.

            13.   Defendant utilizes Erie Insurance Group as a fictitious name.

            14.   Defendant is registered to sell insurance in Tennessee with the Tennessee

Department of Commerce and Insurance.

            15.   Defendant sells insurance in Tennessee.

            16.   Defendant maintains two or more physical offices in Tennessee.1

            17.   Employees at Defendant’s offices in Tennessee sell or help sell insurance in

Tennessee.


1
 https://www.erieinsurance.com/contact-erie/locations/tennessee;
https://www.erieinsurance.com/contact-
erie/~/link.aspx?_id=780AD866693D4C5AA6EBA4D895ADF5F9&_z=z.



                                      - 3 - 07/01/20 Page 3 of 28 PageID #: 3
       Case 3:20-cv-00570 Document 1 Filed
2001514.2
            18.   Substantial correspondence by Defendant with Plaintiffs concerning their

insurance policies, and coverage at issue here, was signed by Defendant’s employees in

Tennessee. See Ex. 1–5.

            19.   Defendant utilizes more than a hundred insurance agencies in Tennessee in

furtherance of its insurance business.2

            20.   Defendant advertises these agents as “Erie Insurance agent[s].” 3

            21.   Defendant represents that these agents sell Erie insurance.

III.        JURISDICTION AND VENUE

            22.   This Court has original jurisdiction pursuant to the Class Action Fairness Act, 28

U.S.C. § 1332(d), because (a) at least one member of the proposed Class is a citizen of a state

different from that of Defendant, (b) the amount in controversy exceeds $5,000,000, exclusive of

interest and costs, (c) the proposed Class consists of more than 100 class members, and (d) none

of the exceptions under 28 U.S.C. § 1332(d) apply to this action.

            23.   This Court has personal jurisdiction over Defendant because Defendant is

registered to do business in Tennessee, has sufficient minimum contacts in Tennessee, and

otherwise intentionally avails itself of the markets within Tennessee through its business

activities, such that the exercise of jurisdiction by this Court is proper. Moreover, the claims of

Plaintiffs in this case arise out of and directly relate to Defendant’s contacts with Tennessee.

            24.   Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to Plaintiffs’ claims occurred in this District.

Defendant has marketed, advertised, sold, and maintained insurance policies, and otherwise

conducted extensive business, within this District.
2
    https://www.erieinsurance.com/agencies/tn
3
    Id.; https://www.erieinsurance.com/find-an-insurance-agent.



                                       - 4 - 07/01/20 Page 4 of 28 PageID #: 4
        Case 3:20-cv-00570 Document 1 Filed
2001514.2
IV.         FACTUAL BACKGROUND

            A.    The Rapid Spread of Coronavirus

            25.   COVID-19 is an infectious disease caused by a recently discovered novel

coronavirus known as SARS-CoV-2 (“Coronavirus” or “COVID-19”). The first instances of the

disease spreading to humans were diagnosed in or around December 2019.

            26.   According to the World Health Organization (“WHO”): “People can catch

COVID19 from others who have the virus. The disease can spread from person to person

through small droplets from the nose or mouth which are spread when a person with COVID-19

coughs or exhales. These droplets land on objects and surfaces around the person. Other people

then catch COVID-19 by touching these objects or surfaces, then touching their eyes, nose or

mouth. People can also catch COVID-19 if they breathe in droplets from a person with COVID-

19 who coughs out or exhales droplets.”4

            27.   This is problematic, inter alia, because a human sneeze can expel droplets of

mucus and saliva that travel at nearly a hundred miles an hour and can spread up to 27 feet.5

            28.   According to a recent report in the New York Times, “[a]n infected person talking

for five minutes in a poorly ventilated space can also produce as many viral droplets as one

infectious cough.”6 The more people in a conversation, the more droplets are dispersed.


4
  See Q&A on coronaviruses (COVID-19), “How does COVID-19 spread?,” World Health
Organization (April 16, 2020), available at https://www.who.int/news-room/q-a-detail/q-a-
coronaviruses (last visited April 21, 2020).
5
  Sarah Gibbens, “See how a sneeze can launch germs much farther than 6 feet,” National
Geographic (April 17, 2020), available at www.nationalgeographic.com/science/2020/04/
coronavirus-covid-sneeze-fluid-dynamics-in-photos/ (last visited April 20, 2020).
6
  See Yuliya Pashina-Kottas, et al., “This 3-D Simulation Shows Why Social Distancing Is So
Important, The New York Times (April 21, 2020), available at
https://www.nytimes.com/interactive/2020/04/14/science/coronavirus-transmission-cough-6-
feet-ar-ul.html (last visited April 21, 2020).



                                      - 5 - 07/01/20 Page 5 of 28 PageID #: 5
       Case 3:20-cv-00570 Document 1 Filed
2001514.2
            29.   Although these droplets are smaller and less visible than rust, mold, or paint, they

are physical objects which can travel to other objects and cause harm.

            30.   These droplets can spread Coronavirus when they reach humans directly, or when

they land on habitable surfaces where they can survive until that surface is touched by a potential

human host.7

            31.   Droplets containing Coronavirus infect a variety of surfaces and objects for a

period of hours, days, or weeks, if not longer. After inspecting a cruise ship inhabited by

passengers carrying the Coronavirus, the CDC reported that Coronavirus was detectable on

various surfaces inside the cruise ship up to 17 days after passengers had vacated the cabins.8

            32.   Recent scientific evidence shows that Coronavirus can survive and remain

virulent on stainless steel and plastic for three to six days; on glass and banknotes for three days;

and on wood and cloth for 24 hours.9

            33.   Testing involving similar viruses in the Coronavirus family shows that

Coronavirus can likely survive on ceramics, silicon rubber, or paper for up to five days if not

longer.10


7
  See, e.g., CDC website, “How COVID-19 Spreads,” 2020, available at https://www.cdc.gov
/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html (last visited April 21
2020).
8
  See Leah E. Moriary, et al., “Public Health Responses to COVID-19 Outbreaks on Cruise Ships
— Worldwide, February–March 2020,” 69 Morbidity and Mortality Weekly Report 347 (March
23, 2020), available at https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6912e3-H.pdf (last
visited April 21, 2020).
9
  See Neeltje van Doremalen, et al., “Aerosol and Surface Stability of SARS-CoV-2 as
Compared to SARS-CoV-1,” New England Journal of Medicine (Mar. 17, 2020), available at
https://www.nejm.org/doi/pdf/10.1056/NEJMc2004973 (last visited April 21, 2020); Alex W.H.
Chin, et al., “Stability of SARS-CoV-2 in different environmental conditions,” The Lancet
Microbe (April 2, 2020), available at https://doi.org/10.1016/S2666-5247(20)30003-3 (last
visited April 21, 2020).
10
   See Guenter Kampf, et al., “Persistence of coronaviruses on inanimate surfaces and their
                                                                 Footnote continued on next page


                                      - 6 - 07/01/20 Page 6 of 28 PageID #: 6
       Case 3:20-cv-00570 Document 1 Filed
2001514.2
            34.   When public areas containing such surfaces may have been exposed to

Coronavirus, a number of countries including China, Italy, France, and Spain have required such

areas to be fumigated prior to re-opening.11

            35.   This Coronavirus has spread throughout Tennessee and the United States.

            B.    Governments Around the Country Order Everyone to Shelter in Place

            36.   As the virus spread in Tennessee, state and local officials began discussing wide

scale business closures.

            37.   On March 13, 2020 President Trump declared the COVID-19 outbreak a national

emergency.

            38.   On March 16, 2020, the Centers for Disease Control and Prevention, and

members of the national Coronavirus Task Force issued to the American public guidance, styled

as “30 Days to Slow the Spread” concerning measures to slow the spread of COVID-19. This

guidance advocated for far-reaching social distancing measures, such as working from home,




Footnote continued from previous page
inactivation with biocidal agents,” 104 Journal of Hospital Infection 246 (Feb. 6, 2020),
available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7132493/pdf/main.pdf (last visited
Apr. 21, 2020).
11
   See Mike Bird, et al., “China Is Open for Business, but the Postcoronavirus Reboot Looks
Slow and Rocky,” The Wall Street Journal (March 26, 2020), available at
www.wsj.com/articles/china-is-open-for-business-but-the-post-coronavirus-reboot-looks-slow-
and-rocky-11585232600 (last visited April 22, 2020); Jason Horowitz, “In Italy, Going Back to
Work May Depend on Having the Right Antibodies,” The New York Times (April 4, 2020),
available at www.nytimes.com/2020/04/04/world/europe/italy-coronavirus-antibodies.html (last
visited April 22, 2020); Sarah Elzas, “French Teachers Push Back against Reopening Schools in
May,” RFI (released online Apr. 14, 2020), available at www.rfi.fr/en/france/20200414-french-
teachers-push-back-against-reopening-schools-in-may (last visited April 22, 2020); Claudia
Nuñez, “On the Front Line of the Coronavirus Threat in Spain, Tractors Scatter the Streets with
Hope,” Los Angeles Times (March 27, 2020), available at www.latimes.com/world-
nation/story/2020-03-27/on-the-front-line-of-the-pandemic-tractors-scatter-the-streets-with-hope
(last visited April 22, 2020).



                                      - 7 - 07/01/20 Page 7 of 28 PageID #: 7
       Case 3:20-cv-00570 Document 1 Filed
2001514.2
avoiding shopping trips and gatherings of more than 10 people, and staying away from bars,

restaurants, and food courts.

            39.   On March 22, 2020, citing President Trump’s declaration, CDC guidance, and a

pattern of similar statewide and local orders, Governor Lee issued executive order 17 requiring

that “Restaurants, bars, and similar food or drink establishments, including nightclubs, shall not

be open to persons, except only to offer drive-through, pickup, carry-out, or delivery service for

food or drink.” Ex. 6 at 3.

            40.   On March 28, 2020 the United States Department of Homeland Security issued a

memorandum concerning the “Identification of Essential Critical Infrastructure Workers During

Covid-19 Response.”12 This memorandum provided guidance for the implementation and

standardization of all state shelter in place orders and the restrictions they place on different

essential and non-essential businesses.

            41.   Following this advice, and recognizing that there had been numerous confirmed

cases of COVID-19 in their jurisdictions, many state and local government administrations

across the nation recognized the need to take steps to protect their residents from the spread of

COVID-19. As a result, many governmental administrations entered civil authority orders

interrupting or severely curtailing business operations of non-essential businesses that interact

with the public and provide gathering places for the individuals.

            42.   As reflected, for example, by an April 10, 2020 proclamation by the City and

County of San Francisco, these civil authority orders have been issued “because of the

propensity of the virus to spread person to person and also because the virus physically is

causing property loss or damage due to its proclivity to attach to surfaces for prolonged periods
12
  https://www.cisa.gov/sites/default/files/publications/Version_3.0_CISA_Guidance_on_
Essential_Critical_Infrastructure_Workers_1.pdf



                                      - 8 - 07/01/20 Page 8 of 28 PageID #: 8
       Case 3:20-cv-00570 Document 1 Filed
2001514.2
of time.” Ex. 7 at 2. See also Ex. 8 and 9 (reflecting similar findings in New York City and Los

Angeles).

            43.   For its part, on March 15 and 20, 2020 the Metropolitan Government of Nashville

and Davidson County Health Department issued orders summarized by Amended and Restated

Order 1 which prohibited restaurants, bars, and similar businesses in its jurisdiction from serving

food and drink on the premises. These restrictions were later modified on May 22, 2020,

retaining limitations on access and use.

            44.   On March 30, 2020, Governor Lee issued Executive Order 21 requiring the

closure of all entertainment and recreational gathering facilities, including night clubs and

concert venues. Ex. 10 at 2.

            45.   Executive orders 17 and 21 were subsequently extended by Executive Order 27,

dated April 13, 2020, through April 30, 2020.

            46.   On April 28, 2020, Governor Lee issued Executive Order 30 extending the

closure of recreational facilities and modifying the restrictions on access to and the use of

restaurants, bars, night clubs, and live performance venues for purpose of providing certain food

service, retaining limitations on access and use. Ex. 11 at 6–7.

            47.   On May 22, 2020 Governor Lee issued Executive Order 38 modifying the

restrictions on access to and the use of bars, night clubs, and limited service restaurants for

purposes of provided limited table service of beverages, retaining limitations on access and use.

Ex. 12 at 7-8.

            48.   Collectively, the above-referenced orders of the State of Tennessee and relevant

local authorities are referred to herein as the “Orders.”




                                      - 9 - 07/01/20 Page 9 of 28 PageID #: 9
       Case 3:20-cv-00570 Document 1 Filed
2001514.2
            49.   Statewide efforts similar to Tennessee’s have been implemented around the

country in responses to thousands if not hundreds of thousands of confirmed inflections. State

governments have required large scale business closures and imposed other limitations on

customer and employee movement that prevent restaurants from operating and/or force them to

suffer losses.

            50.   For example, on March 16, 2020, New York Governor Andrew Cuomo, in

conjunction with New Jersey Governor Phil Murphy and Connecticut Governor Ned Lamont

ordered the closure of all gyms, movie theaters, bars and casinos. Ex. 13–15. 13 Restaurants

were also ordered to close except for the fulfillment of take-out and delivery orders. Id.

            51.   In all, 49 state governments have enacted at least one civil authority order

prohibiting or severely limiting dine in service and other operations at restaurants.14 South

Dakota is the only state whose government may not yet have enacted such an order at the state

level.

            52.   The Orders were issued due to direct physical loss of and/or direct physical

damage to properties. In each jurisdiction, there were numerous individuals who tested positive

for COVID-19, and the number of positive tests continues to grow. Further, COVID-19 was and

is present in these areas because, for example, it has attached to properties and surfaces on, at, or

within properties; and because COVID-19 was and is being transmitted in or between properties

throughout these areas, including but not limited to transmission through the air, through

13
   These orders were subsequently extended until May 15, 2020 by Governors Cuomo (NY),
Murphy (NJ), and Lamont (CT). See Caitlin Oprysko, Politico (April 16, 2020), “More than a
dozen states have extended stay-home orders past White House deadline,”
https://www.politico.com/news/2020/04/16/coronavirus-stay-home-orders-extended-190889 (last
accessed May 5, 2020).
14
   https://www.kff.org/health-costs/issue-brief/state-data-and-policy-actions-to-address-
coronavirus/ (last accessed May 3, 2020)



                                    - 10 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 10 of 28 PageID #: 10
2001514.2
ventilation systems, or through contact with contaminated surfaces. The presence of COVID-19

resulted in and continues to result in direct physical loss, including but not limited to loss of use

of properties, as well as direct physical damage to properties. The Orders were issued by

governmental entities due to these types of direct physical loss of, and/or direct physical damage

to, properties within their respective jurisdictions.

            C.    The Restaurants Close

            53.   All of the Restaurants have serving areas which are spaces where patrons may

receive and consume food and drink on the premises of the Restaurants. This includes (but is not

limited to) dining rooms, dining areas, drinking areas, lounges, patios, outdoor service areas,

seating around bars or drink service areas.

            54.   Under the Orders, the Restaurants were forced to close their serving areas to the

public, thereby prohibiting access to, use of, and operations at the Restaurants.

            55.   Under the Orders, the Restaurants were forced to suspend dine in food and/or

drink offerings at the Restaurants and service of dine in food and/or drink to customers, thereby

prohibiting access to, use of, and operations at the Restaurants.

            56.   Under the Orders, customers were prohibited from accessing and using the

Restaurants’ serving areas, thereby prohibiting access to, use of, and operations at the

Restaurants.

            57.   Under the Orders, customers were prohibited by social distancing guidelines from

accessing and utilizing the Restaurants’ serving areas, thereby prohibiting access to, use of, and

operations at the Restaurants.

            58.   Under the Orders, the Restaurants’ employees were prohibited from traveling to

or accessing the Restaurant for purposes of preparing and serving dine in food and/or drink,

thereby prohibiting access to, use of, and operations at the Restaurants.


                                    - 11 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 11 of 28 PageID #: 11
2001514.2
            59.   Under the Orders, the Restaurants’ employees were prohibited from traveling to

or accessing portions of the Restaurant utilized exclusively for preparing and serving dine in

food and/or drink, thereby prohibiting access to, use of, and operations at the Restaurants.

            60.   Under the Orders, the Restaurants’ employees were prohibited from working in

close proximity to each other, thereby prohibiting access to, use of, and operations at the

Restaurants. This includes, but is not limited to, social distancing requirements and other safety

requirements that are not compatible with professional use of a kitchen and/or drink preparation

areas. Under the Orders, both Restaurants lost access to portions of the Restaurants (and

property therein), lost use of the Restaurants (and property therein), lost necessary use of

necessary facilities at the Restaurants (and property therein), and interrupted operations at the

Restaurants.

            61.   As a result, the Restaurants were rendered untenantable and suffered and continue

to suffer substantial lost business income and other financial losses.

            62.   These extraordinary losses of business income (and concern for their employees’

welfare) are precisely why the Restaurants took out insurance policies with Defendant that

included business interruption coverage, which were meant to cover these losses.

            D.    The Losses From These Closures Are Covered Business Interruptions

            63.   The Restaurants purchased insurance policies from Defendant that included

business interruption (and other related) insurance coverage.

            64.   Plaintiff Pleasant Food, Inc. which does business as Sidelines Grill Pleasant View

has an insurance policy with Defendants under policy number Q97-1245271.

            65.   Plaintiff C & G, Inc. which does business as Sidelines Grill Ashland City has an

insurance policy with Defendants under policy number Q97-0942058.




                                    - 12 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 12 of 28 PageID #: 12
2001514.2
            66.   Plaintiff Plantation Pub, Inc. has an insurance policy with Defendants under

policy number Q97-1322853.

            67.   Annex Road Group, Inc. which does business as Hillwood Pub has an insurance

policy with Defendants under policy number Q97-1827835.

            68.   DTAG, Inc. which does business as Crow's Nest has an insurance policy with

Defendants under policy number Q97-1029938.

            69.   JDA Pub, Inc. which does business as Joe's Place is also covered by insurance

policy number Q97-1029938.

            70.   Collectively the Restaurants insurance policies with Defendant, including (but not

limited to) those listed above, shall be referred to as the “Policies.”

            71.   The Restaurants promptly and dutifully paid their premiums and complied with

all other elements of the Policies and their agreements with Defendant.

            72.   In many countries, property insurance is sold on a specific peril basis. Such

policies only cover losses from causes that are expressly covered like an earthquake, fire, or

terrorist attack. Most property policies sold in the United States are all-risk property damage

policies which cover losses from all causes that are not expressly excluded.

            73.   The Policies are all-risk property damage policies because their terms indicate

that they cover all risks which can cause harm to physical property except for risks that are

expressly and specifically excluded. In the Policies provided to Plaintiffs, Defendant indicated

that they “insure[] against direct physical ‘loss,’ except ‘loss’ as excluded or limited in this

policy.” Ex. 16 at 15; Ex. 17 at 16.

            74.   The Policies provide Income Protection Coverage which includes “loss of

‘income’ and/or ‘rental income’ [the policyholder] sustain[s] due to partial or total ‘interruption




                                    - 13 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 13 of 28 PageID #: 13
2001514.2
of business’ resulting directly from ‘loss’ or damage to property on the premises.” Ex. 16 at 14;

Ex. 17 at 15.

            75.   The Orders prohibited the physical access to, use of, and operations at and by the

Restaurants, their employees, and their customers. This includes, among other things, loss of the

ability to welcome customers onto the Restaurants’ physical premises, offer the physical dining

experience of eating or drinking on site, and use any of the physical property associated with

these activities. As a result of the Orders, physical components of the Restaurants became

unusable, damaged, and/or lost the ability to generate income.

            76.   As a result of this physical loss or damage, it became the Restaurants interrupted

operations, lost business income, incurred necessary expenses, and suffered other related covered

losses (including but not limited to extended business income and extra expenses).

            77.   The Restaurants’ Policies also provide Civil Authority coverage, pursuant to

which Defendant agreed that it “loss of ‘income’ and/or ‘rental income’[the policyholder]

sustain[s] and necessary ‘extra expense’ caused by action of civil authority that prohibits access

to the premises.” Ex. 16 at 15; Ex. 17 at 16.

            78.   The Restaurants are located in and near Nashville. As the Coronavirus spread, the

streets on which the Restaurants are located, and the buildings and objects in and around them,

became a breeding ground for the disease.

            79.   The Orders were issued due to direct physical loss of and/or direct physical

damage to properties. There are numerous individuals who had tested positive for COVID-19,

and those numbers continue to grow. COVID-19 was and is present in these areas because, for

example, it has attached to properties and surfaces on, at, or within properties near the

Restaurants; and because COVID-19 was and is being transmitted in or between properties




                                    - 14 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 14 of 28 PageID #: 14
2001514.2
throughout the areas near the Restaurants, including but not limited to transmission through the

air, through ventilation systems, or through contact with contaminated surfaces. The presence

of COVID-19 resulted in and continues to result in direct physical loss, including but not limited

to loss of use of properties, as well as direct physical damage to properties, and this direct

physical loss and/or direct physical damage prompted the issuance of the Orders. Underscoring

this, prior to the issuance of the Orders, government authorities had been limiting access to other

properties on the basis of the Coronavirus, including (but not limited to) sporting arenas, concert

venues, and other places where large numbers of people may gather.

            80.   The prohibitions and limitations imposed by the Orders prohibited access to, use

of, and operations at and by the Restaurants, their employees, and their customers. As a result of

the Orders, components of the Restaurants became unusable and/or lost the ability to generate

income.

            81.   As a result, the Restaurants lost business income, and suffered other related

covered losses (including but not limited to extended business income and extra expenses).

            82.   COVID-19 is a Covered Cause of Loss under the Policies.

            83.   The Policies contain language and exclusions drafted by the Insurance Services

Office (“ISO”). Ex. 16 at 94; Ex. 17 at 96.

            84.   On information and belief, the form used for the Policy is also used by Defendant

for numerous other insurance policies issued by Defendant to the Class members.

            85.   The ISO is a company that drafts standard policy language for use in insurance

contracts used by insurers around the country.

            86.   In 2006, the ISO drafted a new endorsement, CP 01 40 07 06, acknowledging that

claims for business interruption losses would be filed under existing policy language for losses




                                    - 15 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 15 of 28 PageID #: 15
2001514.2
resulting from the presence of disease-causing agents. Endorsement CP 01 40 07 06, which

other insurers have since incorporated in policies, provides that the insurer “will not pay for loss

or damage caused by or resulting from any virus, bacterium or other microorganism that induces

or is capable of inducing physical distress, illness or disease.”

            87.   When preparing CP 01 40 07 06, ISO, circulated a statement to state insurance

regulators that included the following acknowledgement:


                  Disease-causing agents may render a product impure (change its
                  quality or substance), or enable the spread of disease by their
                  presence on interior building surfaces or the surfaces of personal
                  property. When disease-causing viral or bacterial contamination
                  occurs, potential claims involve the cost of replacement of property
                  (for example, the milk), cost of decontamination (for example,
                  interior building surfaces), and business interruption (time
                  element) losses. Although building and personal property could
                  arguably become contaminated (often temporarily) by such viruses
                  and bacteria, the nature of the property itself would have a bearing
                  on whether there is actual property damage. An allegation of
                  property damage may be a point of disagreement in a particular
                  case.

            88.   The insurance industry has thus recognized that the presence of virus or disease

can constitute physical damage to property since at least 2006.

            89.   Defendant intentionally chose not to include CP 01 40 07 06 in the Policies and in

its insurance policies issued to other Class members.

            90.   Defendant is aware of contractual force majeure clauses that suspend duties to

perform in the event of a global pandemic.

            91.   Defendant chose not to use force majeure clauses in the Policies or in insurance

policies issued to other Class members.




                                    - 16 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 16 of 28 PageID #: 16
2001514.2
            E.    Defendant’s Denial of Plaintiffs’ Insurance Claim

            92.   The Restaurants requested insurance coverage from Defendant. These claims

were assigned identifying numbers including (but not necessarily limited to) A00002572121,

A00002572113, A00002572096, A00002572072, and A00002572085.

            93.   Defendant denied Plaintiffs’ claims without any inspection or review of the

Restaurants’ physical locations or documents concerning their business activities in 2020.

            94.   Defendant has thereby waived any right to inspect those premises, deny coverage

for any reason related to conditions at those locations, or raise any defense related to conditions

at those locations or facts specific to the Restaurants.

            95.   The rapidity of Defendant’s denial of Plaintiffs’ claim, and their lack of

consideration given to the specific details of the claim, indicate that Defendant could not have

engaged in a good faith or reasonable investigation of the claims which included assessment of

facts or issues relevant to the Restaurants.

            96.   Defendant accepted the premiums paid by the Restaurants with no intention of

providing lost business income, physical damage, civil authority, or other applicable coverage

for claims like those submitted by Plaintiffs and the proposed Class members and which were

denied by Defendant.

            97.   Defendant’s rejection of the Restaurants’ claims was part of a policy by

Defendant to limit its losses during this pandemic, notwithstanding that the Policies provide

coverage for losses due to loss of functionality of property, loss of use of property, and from

closure orders issued by civil authorities (among other coverage).

            98.   Although industry trade groups have argued that insurance companies do not have

the funds to pay claims related to the Coronavirus and will require government assistance, the

reality is that insurers are simply trying to minimize their exposure. “According to data from


                                    - 17 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 17 of 28 PageID #: 17
2001514.2
ratings firm A.M. Best Co., the insurance industry as a whole has $18.4 billion in net reserves for

future payouts.15

            99.    Overall, Defendant itself has more than $20 billion in assets and collects at least

tens of millions of dollars per year in property insurance premiums.16 Notwithstanding this,

Defendant appears to be categorically denying claims brought by businesses ordered to close

following the Coronavirus, including those brought by Plaintiffs and the proposed Class. This

deliberate strategy and common policy, and the insurance industry’s public requests for

government assistance, suggest strongly that their true goal is minimizing payments by any

means necessary.

            100.   Defendant’s wrongful denials of the Plaintiffs’ claims were not isolated incidents.

Rather, on information and belief, Defendant has engaged in the same misconduct, alleged herein

with respect to Plaintiffs, in connection with claims submitted by numerous of Defendant’s

insureds who have suffered losses related to the Coronavirus pandemic and submitted claims

which were categorically denied.

            101.   Plaintiffs’ claims and those of the proposed Class all arise from a single course of

conduct by Defendant: its systematic and blanket refusal to provide any coverage for business

losses related to the COVID-19 pandemic and the related actions taken by civil authorities to

interrupt business operations.



15
   Leslie Scism, “U.S. Businesses Gear Up for Legal Disputes With Insurers Over Coronavirus
Claims,” Wall Street Journal (March 6, 2020), available at https://www.wsj.com/articles/u-s-
businesses-gear-up-for-legal-disputes-with-insurers-over-coronavirus-claims-
11583465668?mod=article_inline (last accessed May 4, 2020).
16
   http://ratings.ambest.com/companyprofile.aspx?ambnum=4283&URatingId=-
1&bl=64&AltSrc=3&PPP=&AltNum=15734283&Ext_User=152.138.7.4&Ext_Misc=Company
Profile:&Portal=0



                                    - 18 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 18 of 28 PageID #: 18
2001514.2
            102.    Defendant’s wrongful conduct alleged herein has caused significant damage and

will continue to cause significant damage, to Plaintiffs and the other members of the proposed

Class.

            103.    Defendant’s categorical treatment, failure to investigate in good faith, and denial

of Plaintiffs’ and the Class members’ claims appears to be part of a broader strategy being

employed by the insurance industry generally, to broadly deny claims for business interruption

coverage related to the Coronavirus pandemic, as has been widely reported by the media and

resulted in numerous lawsuits brought by businesses against property insurance companies

throughout the country.

V.          CLASS ACTION ALLEGATIONS

            104.    Pursuant to Federal Rules of Civil Procedure 23(a), (b)(2), and (b)(3), Plaintiffs

bring their claims (as further indicated below) on behalf of themselves and a “Class” defined as:

            Class

            All persons or entities in the United States (including its territories and the District
            of Columbia) who own an interest in a business that served food or drink on the premises
            and was insured by Defendant in March 2020, made (or attempted to make) a claim with
            Defendant arising from loss of income (or extra expense or other losses related to
            business interruption) at that business related to COVID-19, and did not receive coverage
            for that claim.

            105.    Excluded from the Class are Defendant and its subsidiaries and affiliates; all

persons who make a timely election to be excluded from the Class; governmental entities; and

the Judge to whom this case is assigned and his immediate family. Plaintiffs reserve the right to

revise the Class definitions based upon information learned through discovery or as otherwise

may be appropriate.

            106.    Pursuant to Federal Rule of Civil Procedure 23(c)(4) and 23(c)(5), Plaintiffs seek

to represent any issue class or subclasses as Plaintiffs may propose and/or the Court may

designate at the time of class certification.


                                    - 19 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 19 of 28 PageID #: 19
2001514.2
            107.   Numerosity: Rule 23(a)(1). The Class is too numerous and dispersed for joinder

of all Class members to be practicable. On information and belief, the Class consists of at least

hundreds, if not thousands, of persons and entities. The precise number of Class members can be

ascertained from Defendant’s records. Class members may be notified of the pendency of this

action by recognized, Court-approved notice dissemination methods, which may include U.S.

mail, electronic mail, Internet postings, social media, and published notice.

            108.   Commonality: Rules 23(a)(2). This action involves significant common

questions of law and fact, including, but not limited to:

    a. Whether the insurance policies issued by Defendant to Plaintiffs and the Class are all-risk

            policies?

    b. Whether the actions of civil authorities taken in response to the presence or threat of

            COVID-19 interrupted businesses serving food or drink on the premises?

    c. Whether the actions of civil authorities taken in response to the presence or threat of

            COVID-19 prohibited access at businesses serving food or drink on the premises?

    d. Whether Defendant’s Business Income coverage applies to an interruption of business

            caused by COVID-19 and/or related actions of civil authorities taken in response to the

            presence or threat of COVID-19;

    e. Whether Defendant’s Civil Authority coverage applies to a loss of business income

            caused by the orders of local, municipal, city, county, and/or state or national

            governmental entities requiring the interruption of business during the outbreak of

            COVID-19 in the United States;




                                    - 20 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 20 of 28 PageID #: 20
2001514.2
    f. Whether blanket denials of all claims for business losses related to COVID-19 and/or the

            related actions of civil authorities taken in response to the presence or threat of COVID-

            19 breach Defendant’s insurance contracts?

    g. Whether blanket denials of all claims for business losses related to COVID-19 and/or the

            related actions of civil authorities taken in response to the presence or threat of COVID-

            19 are an unfair business practice?

    h. Whether blanket denials of all claims for business losses related to COVID-19 and/or the

            related actions of civil authorities taken in response to the presence or threat of COVID-

            19 are a deceptive fraudulent business practice?

    i. Whether blanket denials of all claims for business losses related to COVID-19 and/or the

            related actions of civil authorities taken in response to the presence or threat of COVID-

            19 are an unlawful business practice?

    j. Whether Plaintiffs and the Class members are entitled to a declaratory judgment as to the

            meaning of their policies?

            109.   Typicality: Rule 23(a)(3). Plaintiffs’ claims are typical of the claims of the Class

members whom they seek to represent. Plaintiffs and all Class members purchased insurance

coverage from Defendant that included coverage for business interruption and all had claims

denied pursuant to Defendant’s misconduct alleged herein. Plaintiffs’ claims are based upon the

same legal theories as the claims of the other Class members.

            110.   Adequacy: Rule 23(a)(4). Plaintiffs will fairly and adequately represent and

protect the interests of the Class members. Plaintiffs have retained counsel competent and

experienced in complex class action litigation, including insurance coverage and other consumer




                                    - 21 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 21 of 28 PageID #: 21
2001514.2
protection litigation. Plaintiffs intend to prosecute this action vigorously. Neither Plaintiffs nor

their counsel have interests that conflict with the interests of the other Class members.

            111.   Rule 23(b)(2). Defendant has acted or refused to act on grounds generally

applicable to Plaintiffs and the other members of the Class, thereby making appropriate final

injunctive relief and declaratory relief, as described below, with respect to the Class as a whole.

            112.   Rule 23(b)(3). Common questions of law and fact will predominate over any

questions, if any, affecting only individual class members, and a class action is the superior

method for fair and efficient adjudication of the controversy. The damages or other financial

detriment suffered by Plaintiffs and the other Class members are relatively small compared to the

burden and expense that would be required to individually litigate their claims against

Defendant, so it would be impracticable for members of the Class to individually seek redress for

Defendant’s wrongful conduct.

            113.   Even if Class members could afford individual litigation, the court system could

not. Individualized litigation creates a potential for inconsistent or contradictory judgments, and

increases the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties and provides the benefits of single

adjudication, economies of scale, and comprehensive supervision by a single court.

VI.         CAUSES OF ACTION

                                       FIRST CAUSE OF ACTION
                                          Breach of Contract

                                  (On Behalf of Plaintiffs and the Class)
            114.   Plaintiffs re-allege and incorporate by reference into this cause of action all

allegations set forth in paragraphs 1–113 of this Complaint.

            115.   Plaintiffs bring this cause of action on behalf of themselves and the proposed

Class.


                                     - 22 07/01/20
      Case 3:20-cv-00570 Document 1 Filed -        Page 22 of 28 PageID #: 22
2001514.2
            116.   At all times relevant herein, Plaintiffs and the Class have paid all premiums and

fulfilled or performed all obligations they have to Defendant, including those under all relevant

insurance policies described in this complaint.

            117.   Defendant had contractual duties to provide Plaintiffs and the Class with

insurance coverage, as alleged herein.

            118.   By its conduct alleged herein, including denying Plaintiffs’ and the Class

members’ insurance claims and refusing to perform under the contract, Defendant breached

those duties.

            119.   As a result of Defendant’s breaches, Plaintiffs and the Class have been damaged

in the amount of coverage to which they are entitled their insurance agreements, the premiums

they paid, and in an amount to be proved at trial. Plaintiffs seek compensatory damages with

interest thereon for themselves and the Class members.

            120.   Plaintiffs attempted to mitigate their loss of income but were unable to. Prior to

the closures, Plaintiffs did not provide delivery service or meaningful takeout service. In an

effort to mitigate their lost income, several Plaintiffs offered takeout service beginning in middle

and later April, 2020. These efforts have produced extremely modest amounts of income which

are not remotely comparable to 2019 income during the same period and are insufficient to meet

mounting expenses. All Restaurants have re-opened with limitations under the orders and

continue to earn fractions of prior income.

                                   SECOND CAUSE OF ACTION
                         Breach of Covenant of Good Faith and Fair Dealing

                                  (On Behalf of Plaintiffs and the Class)
            121.   Plaintiffs re-allege and incorporate by reference into this cause of action all

allegations set forth in paragraphs 1–113 of this Complaint.




                                    - 23 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 23 of 28 PageID #: 23
2001514.2
            122.   Plaintiffs bring this cause of action on behalf of themselves and the proposed

Class.

            123.   When Defendant entered its agreements with Plaintiffs and the Class, and with an

successive amendments thereto, Defendant undertook and were bound to covenants implied by

law that they would deal fairly and in good faith with Plaintiffs and the Class, and not engage in

any acts, conduct, or omissions that would diminish the rights and benefits due Plaintiffs and the

Class or defeat the reasonable expectations of Plaintiffs and the Class under the their agreements

with Defendant.

            124.   By its conduct alleged herein, Defendant breached the implied covenant of good

faith and fair dealing arising out of its agreements with Plaintiffs and the Class including but not

limited to by: (a) unreasonably and in bad faith denying Plaintiffs and the Class members

insurance coverage to which they are entitled; (b) failing and refusing to perform a fair,

objective, good faith, and thorough investigation of the claim; (c) asserting coverage defenses

that were legally and/or factually invalid and thereby delaying resolution of Plaintiffs’ and the

Class members’ claims; and (d) placing unduly restrictive interpretations on the terms of its

insurance policies for the purpose of denying coverage due.

            125.   In committing its breaches, Defendant has acted with malice, shown a reckless

and outrageous indifference to a highly unreasonable risk of harm, and acted with a conscious

indifference to Plaintiff’s and the Class members’ rights and welfare, thereby entitling Plaintiffs

and the Class members to punitive and exemplary damages against the Defendant. As a direct

and proximate result of the above-referenced breach, Plaintiffs have had to retain attorneys to

enforce their rights, and those of the proposed Class, to the insurance coverage to which they are

entitled and have thereby been injured and damaged.




                                    - 24 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 24 of 28 PageID #: 24
2001514.2
            126.   Plaintiffs, therefore, are entitled to recover and seek in connection with this Cause

of Action, for themselves and the Class: (a) an award of general damages and other monetary

damages, including all foreseeable consequential and incidental damages for diminution in value,

loss of use, and other incidental damages and out-of-pocket expenses, plus interest, in an amount

to be determined at trial; (b) punitive and exemplary damages in an amount to be determined at

trial; (c) costs of suit; and (d) reasonable attorney’s fees in connection with this action.

                                      THIRD CAUSE OF ACTION
                                         Declaratory Relief

                                  (On Behalf of Plaintiffs and the Class)
            127.   Plaintiffs re-allege and incorporate by reference into this cause of action all

allegations set forth in paragraphs 1–113 of this Complaint.

            128.   Plaintiffs bring this cause of action on behalf of themselves and the proposed

Class.

            129.   The Court may declare rights, duties, statuses, and other legal relations, regardless

of whether further relief is or could be claimed.

            130.   An actual controversy has arisen between Plaintiffs and the Class and Defendant

as to their respective rights and duties under Plaintiffs’ and the Class members’ insurance

policies.

            131.   Resolution of the parties’ respective rights and duties under Plaintiffs’ and the

Class members’ insurance policies by declaration of the Court is necessary, as there exists no

adequate remedy at law.

            132.   Plaintiffs allege and contend, with respect to Plaintiffs’ and the Class members’

Civil Authority coverage, that the above-described orders trigger that coverage because (a) they

are orders of a civil authority, (b) the orders specifically prohibit access to the premises in

question, including prohibiting potential on-premises customers and workers from accessing the


                                    - 25 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 25 of 28 PageID #: 25
2001514.2
premises in question, (c) such access prohibition has been continuous and ongoing since the

orders were issued, such that the prohibited access has not subsequently been permitted, (d) the

orders prohibit access as the direct result of direct physical loss of or damage to property, other

than at the premises in question, caused by or resulting from a Covered Cause of Loss (e) no

coverage exclusions or limitations apply to exclude or limit coverage, (f) Plaintiffs and the Class

have suffered actual and covered loss of Business Income in an amount to be determined at trial,

and (g) coverage should begin as of dates to be determined at trial.

            133.   Plaintiffs allege and contend that Plaintiffs’ and the Class members’ Lost

Business Income Coverage is triggered because (a) Plaintiffs and the Class members have

sustained actual loss of Business Income due to the closure of their businesses, (b) said closure

constitutes a necessary interruption of their operations under their insurance policies, (c) this

interruption has been and is caused by direct physical loss of or physical damage to property at

the premises in question, including personal property in the open (or in a vehicle) within 1,000

feet of the premises in question, due to the presence of Coronavirus, (d) the presence of

Coronavirus is a Covered Cause of Loss, and (e) some or all of the periods of the Plaintiffs’ and

Class members’ closures are within the period of restoration under their insurance policies.

            134.   Plaintiffs allege and contend that Defendant wrongly denied coverage with

respect to all the foregoing provisions, as to Plaintiffs and the Class.

            135.   Upon information and belief, Plaintiffs allege that Defendant dispute and deny

each of Plaintiffs’ contentions set forth in this Cause of Action.

            136.   Plaintiffs, therefore, seek a declaratory judgment, on behalf of themselves and the

Class, regarding each of the contentions set forth in this Cause of Action. A declaratory

judgment determining that Plaintiffs and the Class are due coverage under their insurance




                                    - 26 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 26 of 28 PageID #: 26
2001514.2
policies, as set forth above, will help to ensure the survival of these businesses during this

prolonged closure made necessary by the orders and by the presence of Coronavirus around the

businesses during this global pandemic.

VII.        PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs, on behalf of themselves and the Class, pray for judgment in

their favor and against Defendant, as follows:

            a.     For a declaration adopting each of Plaintiffs’ contentions set forth in the above

                   Cause of Action for Declaratory Relief;

            b.     For injunctive relief enjoining and restraining Defendant’s unlawful and/or

                   deceptive conduct as alleged herein, including but not limited to its wrongful

                   denials of coverage under Plaintiffs’ and the Class’ insurance policies;

            c.     For specific performance of the insurance policies;

            d.     For general and compensatory damages, restitution, and disgorgement, in an

                   amount to be determined at trial;

            e.     For exemplary and punitive damages in an amount to be determined at trial;

            f.     For costs of suit;

            g.     For reasonable attorney's fees incurred in this action pursuant to statute, or as

                   otherwise recoverable;

            h.     For pre judgment and post-judgment interest; and

            i.     For such other relief as the Court may deem proper.

VIII. JURY TRIAL DEMAND

            Plaintiffs demand a trial by jury.




                                    - 27 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 27 of 28 PageID #: 27
2001514.2
Dated: July 1, 2020
                                       Mark P. Chalos

                                Mark P. Chalos (State Bar No. 19328)
                                LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                222 2nd Avenue South, Suite 1640
                                Nashville, TN 37201-2379
                                Telephone: 615.313.9000
                                Facsimile: 615.313.9965

                                Robert J. Nelson (to be admitted pro hac vice)
                                Fabrice N. Vincent (to be admitted pro hac vice)
                                Jacob H. Polin (to be admitted pro hac vice)
                                LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                275 Battery Street, 29th Floor
                                San Francisco, CA 94111-3339
                                Telephone: 415.956.1000
                                Facsimile: 415.956.1008

                                Jim Higgins (State Bar No. 16142)
                                THE HIGGINS FIRM
                                525 4th Ave S
                                Nashville, TN 37210
                                Telephone: 615.353.0930
                                Facsimile: 888.210.5883

                                Alexandra L. Foote (to be admitted pro hac vice)
                                LAW OFFICE OF ALEXANDRA L. FOOTE, P.C.
                                275 Battery Street, 29th Floor
                                San Francisco, CA 94111-3339
                                Telephone: 786.408.8083
                                Facsimile: 415.956.0561

                                Attorneys for Plaintiffs
                                C & G, Inc. dba Sidelines Grill Ashland City
                                Pleasant Food, Inc. dba Sidelines Grill Pleasant View
                                Plantation Pub, Inc.
                                Annex Road Group, Inc. dba Hillwood Pub
                                DTAG, Inc. dba Crow's Nest
                                JDA Pub, Inc. dba Joe's Place




                                    - 28 07/01/20
     Case 3:20-cv-00570 Document 1 Filed -        Page 28 of 28 PageID #: 28
2001514.2
